Title: To Benjamin Franklin from Vicq d’Azyr, 24 October 1784
From: Vicq d’Azyr, Félix
To: Franklin, Benjamin


				
					Monsieur
					
						24 8bre. 1784.
					
				
				La société Royale de medecine me charge de Vous prévenir que Monsieur Le Comte Doels assistera à la séance qu’elle tiendra le 26 de ce mois, au Louvre. Nous n’osons pas nous flatter de l’honneur de Vous y Voir parmi nous, mais les personnes auxquelles il Vous plaira de donner des Billets Signés de Vous, seront placées le mieux qu’il sera possible.
				J’ai L’honneur d’etre avec respect Monsieur Votre trés humble et tres Obeissant serviteur
				
					
						Vicq d’azyr
					
					M franklin.
				
			 
				Notation: Vicq-D’azir 24. Oct. 1784—
			